PER curiam:
HH
El 28 de julio de 1988 la Sra. Alice López presentó, en la Oficina del Procurador General, una queja por conducta profesional contra el Ledo. Wilfredo. Rodríguez Mercado.
En síntesis, la querellante informó que había contra-tado los servicios profesionales del querellado para que le preparara unas escrituras y lograra su correspondiente inscripción; que le había pagado por los servicios contrata-dos; que habían transcurrido 5 años, y que a pesar de múl-tiples gestiones con el abogado, a la fecha de la presenta-ción de su queja ante la Oficina del Procurador General, el querellado no le había entregado las copias certificadas de *210las escrituras. Alegó la querellante que el licenciado Rodrí-guez Mercado le ofreció información falsa al decirle que las escrituras habían sido presentadas ante el Registro de la Propiedad y que estaban en vías de ser inscritas.
La Oficina del Procurador General notificó al querellado de la queja en su contra. El 19 de septiembre de 1988, éste le contestó que había presentado, ante el Registro de la Propiedad, las escrituras objeto de la queja y que la quere-llante podía pasar por su oficina a buscar copias simples de éstas y los boletos de presentación. Dicha información, a su vez, fue comunicada a la querellante por el Procurador General el 9 de marzo de 1989. Se le recomendó a la quere-llante que obtuviera del querellado los correspondientes boletos de presentación y recogiera personalmente las es-crituras en el Registro de la Propiedad o investigara su status en dicho Registro.
Alegadamente la querellante, entonces, intentó comuni-carse con el licenciado Rodríguez Mercado en numerosas ocasiones, resultando infructuosas todas sus gestiones. Fi-nalmente, la secretaria del querellado le informó que en su oficina no había boletos de presentación, ya que las escri-turas en cuestión no habían sido presentadas.
El 17 de noviembre de 1989, la Oficina del Procurador General solicitó a este Tribunal que en vista de los hechos anteriormente narrados se ordenara al abogado querellado cumplir a la mayor brevedad posible con las gestiones a él encomendadas e informar a la querellante el resultado de las mismas.
Visto el informe del Procurador General, emitimos una Resolución el 14 de diciembre de 1989 ordenándole a dicho funcionario presentar una querella que contuviera los co-rrespondientes cargos contra el referido abogado.
El 9 de enero de 1990 el Procurador General Interino presentó una querella contra el Ledo. Wilfredo Rodríguez Mercado, en la cual se le imputaron al querellado los si-guientes cargos:

*211
Cargo I y II

El Ledo. Wilfredo Rodriguez Mercado actuó en forma impro-pia y antiética en su relación profesional con la Sra. Alicia Ló-pez cuando, luego de contratársele para la preparación, autori-zación e inscripción de una escritura, de haber cobrado por las antes mencionadas gestiones y haber transcurrido, al presente, en exceso de siete (7) años, aún no ha realizado las gestiones para las que fuera contratado, ni ha mantenido informada a su cliente de su disposición o falta de disposición para realizar su encomienda, acción que viola el canon 18 y el canon 19, respec-tivamente, de los de Etica Profesional.

Cargo III

El Ledo. Rodríguez Mercado también violó el canon 26 de los de Etica Profesional al ofrecer información falsa a su cliente y a esta Oficina conducente a establecer que las gestiones enco-mendadas estaban en proceso de ser concluidas, información cuya falsedad fuese posteriormente corroborada, todo ello con la intención de que fuese desatendido el asunto de referencia. Querella, pág. 1.
El querellado contestó la querella el 7 de febrero de 1990, negando que hubiese violado canon alguno.(1)
El 7 de marzo de 1990 designamos al Ledo. Alfonso L. García Martínez como Comisionado Especial para enten-der en este caso, quien, mediante orden de 14 de enero de 1990, señaló para el 1ro de agosto de 1990 una conferencia *212con antelación a la vista del caso. Posteriormente, dicha conferencia fue suspendida y los abogados de las partes sometieron un informe de conferencia entre abogados.
En vista del delicado estado de salud del licenciado Gar-cía Martínez, el 16 de octubre de 1990 designamos al Ledo. Víctor Ramírez Morell como Comisionado Especial para que continuara con los procedimientos del caso.
Durante la conferencia con antelación a la vista, cele-brada el 27 de diciembre de 1990, se discutió el informe de conferencia entre abogados y una moción que había pre-sentado el Procurador General el 7 de diciembre de 1990, para solicitar enmiendas a dicho escrito. Las partes acor-daron estipular la prueba documental adicional según so-licitó el Procurador General.
El querellado informó haber contratado los servicios de un abogado como su representante legal, y se le concedie-ron 10 días para notificar nombre y dirección del abogado. Se señaló una vista, para la querella en su fondo, para el 25 de febrero de 1991.
Llegado ese día, se celebró la vista de la querella en su fondo. Prácticamente, toda la prueba documental fue ad-mitida y estipulada por las partes.
Durante la vista, declararon bajo juramento, y fueron contrainterrogados, la Sra. Alice López Goitía, por la que-rellante, y la Sra. María E. Aponte y el Ledo. Wilfredo Ro-dríguez Mercado, por el querellado.
Considerada la prueba testifical presentada durante la vista del caso y examinada la prueba documental, el 21 de agosto de 1991 el Comisionado Especial presentó ante nos su informe, que en lo pertinente contiene las siguientes determinaciones de hecho:
[1.] Para enero de 1983, luego de haber fallecido la [Sra. Amparo Goitía Torres,] madre de [la Sra. Alice López,] ésta requirió los servicios del querellado para la preparación, otorgamiento e inscripción en el Registro de la Propiedad, de los siguientes documentos:
*213a) Escritura de cesión de participación en sociedad legal de gananciales y usufructo viudal.
b) Escritura de cesión derechos hereditarios y acciones.
c) Instancia al Registrador de la Propiedad, solicitando la inscripción de la sentencia declaratoria de los herederos de Am-paro Goitía Torres.
d) Los mencionados documentos legales fueron otorgados: el primero, el 19 de enero de 1983, el segundo el 28 de agosto de 1986, y el tercero el 28 de enero de 1988, todos ante el [n]otario querellado.
[2.] La querellante pagó al [n]otario querellado la suma de $700.00 el 20 de mayo y el 28 de agosto de 1986.
[3.] Los ... documentos ante[s] mencionados no fueron presentados para [ser] inscri[tos] en el Registro de la Propiedad sino hasta el 7 de diciembre de 1989, o sea seis años once meses luego de otorgarse el primer documento.
[4. Luego de]l otorgamiento de los documentos, la quere-llante trató de comunicarse con el querellado en varias ocasio-nes y no logr[ó] conseguirlo. Solamente lograba comunicarse con la [s]ecretaria del [n]otario, quien le informaba que el [licenciado] Rodríguez Mercado no estaba disponible. La quere-llante le dej[ó] mensaje[s] al querellado y nunca recibió llamada alguna.
[5.] La querellante, al verse imposibilitada de comunicarse con el querellado [para solicitarle] información sobre la inscripción de los tres documentos legales [aludidos], decidió presentar querella ante el Procurador General de Puerto Rico, quien posteriormente, y luego de investigar las alegaciones de la querellante, radicó la presente querella ....
[6.] El día 1ro de septiembre de 1988 la Oficina del Procurador General... [le informó] al Ledo. Wilfredo Rodríguez Mercado que la Sra. Alice López había presentado ante ... su Oficina una queja alegando que el querellado no había cumplido con el contrato de servicios profesionales convenido con ella.
[7.] El 19 de septiembre de 1988 el querellado envió una comunicación al Procurador General informándole que los documentos legales a que hacía referencia la señora López, habían sido presentados en el Registro de la Propiedad de Bayamón. A su vez indic[ó] que la señora López podía pasar por la Oficina a buscar copia simple de los documentos y los boletos de presentación. Esta información provista por el querellado al Procurador General es incorrecta. Los documentos fueron presentados al Registro de la Propiedad el 7 de diciembre de 1989, casi un año después.
[8.] El 9 de marzo de 1989, el Procurador General ... envió carta a la querellante, Sra. Alice López, informándole lo expre-*214sado por el [n]otario querellado sobre la presentación de los documentos [sic] en el Registro de la Propiedad, y que podía acudir a la [o]ficina del [n]otario a recoger los boletos de presentación.
[9.] El 12 de abril de 1989 la querellante, Alice López, [le informó] al Procurador General que siguiendo las instrucciones contenidas en la carta del 9 de marzo de 1989, acudió a la [o]ficina del [n]otario querellado para que le entregara los boletos de presentación y poder retirar los documentos del Registro de la Propiedad. [L]a querellante [alegó] que gestionó tres citas con el notario por [medio] de su secretaria y [que] en [ninguna de esas] tres ocasiones ... pudo hablar o ver al [querellado. Esta información le fue comunicada al querellado el 8 de agosto de 1989, por la oficina del Procurador General].
[10.] El 23 de agosto de 1989 la querellante ... [le] escribió ... nuev[amente] al Procurador General [y le] infor[mó] que hasta esa fecha no había logrado comunicación con el Ledo. Wilfredo Rodríguez Mercado, y que la [s]ecretaria del [n]otario le había informado que no había boleto de presentación alguno en su poder, ya- que los documentos no habían sido presentados en el Registro de la Propiedad.
[11.] Posteriormente, el Procurador General requirió del Registro de la Propiedad, [s]ección [s]egunda de Bayamón, información sobre la[s] present'acione[s], si alguna, que se verificaron durante el per[í]odo comprendido del 29 de enero de 1988 hasta el 28 de febrero de 1988, con referencia a la propiedad envuelta en el problema, certificando el Registrador de la Propiedad que de sus diarios de presentación de [dichos] días ... no aparecía inscrito documento alguno ... relacionado] a la ... propiedad [en cuestión],
[12.] De la prueba documental presentada y estipulada, surge que los tres documentos legales descritos anteriormente fueron presentados al Registro de la Propiedad, [s]ección [s]egunda de Bayamón, el 7 de diciembre de 1989, por lo que la información ofrecida por la [secretaria del [n]otario querellado a la querellante, Alice López, era errónea. También era errónea la información ofrecida por el [n]otario querellado al Procurador General ... en su carta ... de 19 de septiembre de 1988.
[13.] El querellado confió en su secretaria, Sra. María E. Aponte, delegando en ella la responsabilidad de presentar los documentos legales de la querellante al Registro de la Propiedad y no verificó posteriormente dentro de un tiempo razonable si la gestión se había realizado.
[14.] La Sra. María E. Aponte admitió bajo juramento durante la vista, su error y su olvido al no presentar los documen-*215tos en el Registro de la Propiedad dentro de un término razo-nable, proveyendo información errónea al querellado.
[15.] El querellado bajo juramento durante la vista, admitió que era su responsabilidad como notario cualquier error, acción u omisión de su secretaria en gestiones ante el Registro de la Propiedad.
[16.] El querellado no cumplió con su deber de realizar diligentemente las gestiones que la querellante le encomendó, confiando erróneamente en su secretaria.
[17.] Es impropio del querellado relevarse de responsabilidad por actos u omisiones negligentes en su gestión profesional que le encomendara su cliente, la Sra. Alice López Goitía. Informe y determinaciones de hechos, págs. 4-8.
HH HH
Luego de examinar el informe rendido por el Comisionado Especial y la prueba documental que obra en autos, concluimos que el querellado incurrió en conducta impropia y antiética al faltar a su deber de diligencia hacia su cliente y a su deber de mantenerle informado de todo asunto importante relacionado a su caso. Cánones 18 y 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.(2)
Las razones que adujo el licenciado Rodríguez Mercado para justificar el incumplimiento de dichos deberes son in-suficientes para eximirlo de ser sancionado.
Como bien señaláramos en In re Porrata-Doria Harding, 128 D.P.R. 416, 418 (1991), “[e]n todas sus fases, la práctica de la notaría es una gestión de mucho esmero y *216cuidádo; sobre todo, es de carácter intransferible y personal”.
En vista de que el Ledo. Wilfredo Rodríguez Mercado había delegado en su secretaria la responsabilidad de presentar ciertos documentos en el Registro de la Propiedad, era su deber supervisar a dicha empleada de manera que ésta realizara la gestión encomendada diligentemente. No fue hasta que el licenciado Rodríguez Mercado recibió las comunicaciones escritas de la Oficina del Procurador General que se ocupó de verificar el status del caso y se enteró de que su secretaria no había podido presentar los documentos en cuestión al Registro de la Propiedad..
Por las razones anteriormente expuestas y examinados los cargos formulados contra el Ledo. Wilfredo Rodríguez Mercado, se disciplina al notario querellado ordenándose su separación del ejercicio de la notaría por el término de seis meses.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García disintió me-diante opinión escrita. El Juez Asociado Señor Hernández Denton disintió mediante opinión escrita, a la cual se unió el Juez Asociado Señor Rebollo López.

(1) En el informe de conferencia entre abogados, la parte querellada presentó la teoría siguiente:
“[Que] la Sra. Alice López [había] contratado] los servicios del querellado para que éste llevara a cabo lo relacionado a petición de declaratoria de herederos de su difunta madre, Doña Amparo Goitía.
“Una vez terminado el proceso de declaratoria de herederos, se preparó Instan-cia al Registrador de la Propiedad de Bayamón, la cual fue suscrita por la [señora] López el día 28 de enero de 1988.
“[Que] posteriormente [se envió] a la Sra. María Elena Aponte, secretaria de [la] oficina, a presentar dicho documento al Registro de la Propiedad.
“[Dado] el tiempo que transcurre en la inscripción de documentos en el Registro de la Propiedad de Bayamón, cuando se nos escribió de la Oficina del Procurador, le informamos que se habían presentado al Registro [e invitamos a la querellante] a que pasara a recoger copia simple de los documentos y copia de los boletos.
“Cuando le preguntamos a la Sra. Aponte, ésta nos informó que iba a investigar el status de la inscripción. Luego fue que nos informó que recordaba que no la acep-taron en el Registro porque de la misma se desprendía una división de herencia!, por lo que no pudo ser inscrita].” Informe de conferencia entre abogados, pág. 2.


(2) En lo pertinente, dichos cánones señalan lo siguiente:

“Canon 18. Competencia del abogado y consejo al cliente

“Es deber del abogado defender los intereses del cliente diligentemente, desple-gando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.

“Canon 19. Información al cliente

“El abogado debe mantener a su cliente siempre informado de todo asunto im-portante que surja en el desarrollo del caso que le ha sido encomendado.” 4 L.P.R.A. Ap. IX.